DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, in the reply filed on 04-20-2022 is acknowledged.
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04-20-2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hornsby ‘795 (US 2004/0084795 A1).
Regarding claim 1, Hornsby ‘795 teaches:
a ceramic powder material injection device adapted to contain a ceramic powder material (injection moulder 54, Fig. 5; twin screw extruder 76, Fig. 6; ¶ [0014], [0022], [0043], [0044], [0046])
a supercritical fluid providing device adapted to provide a supercritical fluid to the ceramic powder material injection device (source of fluid 58/syringe pump 60, Fig. 5; source of fluid 78/syringe pump 80, Fig. 6; ¶ [0044])
a mold having a molding concavity (mould tool 64, Fig. 5; mould tool 92, Fig. 6; ¶ [0044])
the ceramic powder material injection device is adapted to mix the ceramic powder material and the supercritical fluid to form a mixed material and inject the mixed material into the molding concavity (¶ [0043], [0044]).
Regarding claim 3, Hornsby ‘795 further teaches the supercritical fluid providing device comprises a gas pressurizing unit, and the gas pressurizing unit is adapted to pressurize a gas to form the supercritical fluid (¶ [0040], [0044]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornsby ‘795 (US 2004/0084795 A1) in view of Uesono ‘672 (JP 2003-251972 A - English language machine translation provided herewith and referenced herein).
Regarding claim 2, Hornsby ‘795 shows a connection between the ceramic powder material injection device and the supercritical fluid providing device (Figs. 5, 6).  Hornsby ‘795 is silent regarding a pipe and a pressure sensing element, wherein the pipe is connected between the ceramic powder material injection device and the supercritical fluid providing device, the supercritical fluid providing device is adapted to provide the supercritical fluid to the ceramic powder material injection device via the pipe, and the pressure sensing element is arranged at the pipe.  In analogous art of providing supercritical fluid to an injection molding apparatus, Uesono ‘672 suggests an apparatus comprising a pipe (pipe 6, Fig. 2) and a pressure sensing element (pressure detector 8A, Fig. 2), wherein the pipe is connected between a material injection device (cylinder 1/screw 2, Fig. 2) and a supercritical fluid providing device (supercritical fluid generator 9, Fig. 2), the supercritical fluid providing device is adapted to provide the supercritical fluid to the material injection device via the pipe, and the pressure sensing element is arranged at the pipe, for the benefit of detecting pressure of the supercritical fluid in order to monitor for unacceptable pressure deviations and provide feedback to improve safety and prevent damage to the apparatus (¶ [0005]-[0007], [0010]-[0013]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hornsby ‘795 by providing a pipe and a pressure sensing element, wherein the pipe is connected between the ceramic powder material injection device and the supercritical fluid providing device, the supercritical fluid providing device is adapted to provide the supercritical fluid to the ceramic powder material injection device via the pipe, and the pressure sensing element is arranged at the pipe for the benefit of detecting pressure of the supercritical fluid in order to monitor for unacceptable pressure deviations and provide feedback to improve safety and prevent damage to the apparatus, as suggested by Uesono ‘672.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornsby ‘795 (US 2004/0084795 A1) in view of Lee ‘004 (US 2016/0039004 A1).
Regarding claim 4, Hornsby ‘795 is silent regarding the supercritical fluid providing device comprising a gas heating unit, and the gas heating unit being adapted to heat a gas to form the supercritical fluid.  In analogous art of providing supercritical fluid, Lee ‘004 suggests a supercritical fluid providing device comprising a gas heating unit (heater 3), and the gas heating unit being adapted to heat a gas to form a supercritical fluid (¶ [0021], [0039]) as a known manner of providing supercritical fluid.  It is noted that both Hornsby ‘795 (¶ [0017]) and Lee ‘004 (¶ [0039]) utilizing CO2 as the supercritical fluid.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hornsby ‘795 by making regarding the supercritical fluid providing device comprise a gas heating unit, and the gas heating unit being adapted to heat a gas to form the supercritical fluid, as suggested by Lee ‘004, as a substitution of known manners for providing supercritical fluid.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornsby ‘795 (US 2004/0084795 A1) in view of Chen ‘899 (US 2017/0304899 A1).
Regarding claim 5, Hornsby ‘795 is silent regarding a gas providing device, wherein the gas providing device is adapted to provide a gas into the molding concavity to increase a pressure in the molding concavity to increase a density of the ceramic powder material in the molding concavity.  In analogous art of injection molding powder material, Chen ‘899 suggests an apparatus comprising a gas providing device (counter gas source 1410), wherein the gas providing device is adapted to provide a gas into a molding concavity (cavity 1422) to increase a pressure in the molding concavity to increase a density of powder material in the molding concavity for the benefit of enhancing tensile strength of the product, enabling powders in the powder material to be distributed uniformly, and minimizing uneven shrinkage during sintering (¶ [0001], [0012], [0023], [0034], [0038], [0040], [0055]).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornsby ‘795 (US 2004/0084795 A1) and Chen ‘899 (US 2017/0304899 A1) in view of Westphal ‘788 (DE 102006048788 A1 - English language machine translation provided herewith and referenced herein).
Regarding claim 6, Chen ‘899 further suggests a pipe connected between the mold and the gas providing device, the gas providing device being adapted to provide the gas to the mold via the pipe (¶ [0034]).  Hornsby ‘795 and Chen ‘899 are silent regarding a pressure sensing element arranged at the pipe.  In analogous art of injection molding, Westphal ‘788 suggests an apparatus comprising a pipe (supply line 16) and a pressure sensing element (pressure sensor 9), wherein the pipe is connected between a mold (mold 1) and a gas providing device (pump 6), the gas providing device being adapted to provide gas to the mold via the pipe, and the pressure sensing element being arranged at the pipe for the benefit of detecting pressure of the gas in order to control the flow of gas to the mold even under varying gas flow conditions (¶ [0007], [0010], [0011], [0027]; Figures).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hornsby ‘795 and Chen ‘889 by arranging a pressure sensing element at the pipe for the benefit of detecting pressure of the gas in order to control the flow of gas to the mold even under varying gas flow conditions, as suggested by Westphal ‘788.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741